 

Exhibit 10.9

FTI CONSULTING, INC. 2017 OMNIBUS INCENTIVE COMPENSATION PLAN

PERFORMANCE Restricted Stock Unit AWARD AGREEMENT

To __________:

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (the “Award”) of up to _______  performance units (the “Performance
Units”) under the FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan,
effective as of June 7, 2017, as further amended from time to time (the “Plan”),
conditioned upon your agreement to the terms and conditions described below.
[Each Performance Unit represents, on the books of the Company, a unit which is
equivalent in value to one share of the Company’s common stock, $0.01 par value
(the “Common Stock”).] The effective date of grant shall be ______ __, ____ (the
“Grant Date”), subject to your promptly [electronically acknowledging and
accepting] [signing and returning] a copy of this Agreement.

This Performance Restricted Stock Unit Award Agreement (this “Agreement”) and
the Award and the Performance Units are made in consideration of your employment
with the Company (as hereafter defined) and are subject to any applicable terms
of the written employment arrangements, or successor agreement, as amended from
time to time, to which you are subject (“Employment Agreement”), if applicable,
between you (the “Employee”) and the Company or an Affiliate of the Company (the
“Employer”). This Agreement incorporates the Plan by reference, and specifies
other applicable terms and conditions of your Award and Performance Units. You
agree to accept as binding, conclusive, and final all decisions or
interpretations of the Compensation Committee (the “Committee”) of the Board of
Directors of the Company concerning any questions arising under this Agreement
or the Plan with respect to the Award or the Performance Units. Unless otherwise
noted, all terms not defined by this Agreement (or the Glossary hereto) have the
meanings given in the Plan (or if applicable, the Employment Agreement).

Copies of the Plan and the Prospectus for the Plan are attached or haves
otherwise been electronically provided to you. By executing this Agreement, you
acknowledge that you have received copies of those documents and have read,
understand and agree to all terms. You may request additional copies of those
documents by contacting the Secretary of the Company at FTI Consulting, Inc., 2
Hamill Road, North Building, Baltimore, Maryland 21210 (Phone: (410) 591-4867).
You also may request from the Secretary of the Company copies of the other
documents that make up a part of the Prospectus (described more fully at the end
of the Prospectus), as well as all reports, proxy statements and other
communications distributed to the Company’s security holders generally.

 

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

 

1

--------------------------------------------------------------------------------

 

1.Terms and Conditions of the Award. The following terms and conditions shall
apply:

(a)Performance-Based Vesting. Prior to any vesting and payment of the
Performance Units, the Committee, in its sole discretion, shall determine and
certify the extent to which the performance conditions set forth in this Section
1 have been met for the _____ performance measurement period ending ________ __,
____ (the “Final Determination Date”), and the Committee’s determination and
certification shall be final, conclusive and binding. The determination of the
performance condition that has been achieved, and the number of Performance
Units that have vested, if any, based on performance, shall be calculated by the
Company’s Accounting group and reviewed by the Company’s independent public
accounting firm. This Award shall be subject to the following performance
conditions:

[Insert Performance Goal(s)]

[Insert Number of

Performance Units]

(b)Performance Units that do not vest based on the foregoing schedule shall be
immediately forfeited, effective as of the Final Determination Date, without any
further action of the Company whatsoever and without any consideration being
paid therefore, and shall cease to be eligible to become fully vested in
accordance with Section 1(b) or 1(c) hereof.

(c)(b) Vesting. All of the Performance Units are nonvested and forfeitable as of
the Grant Date. Subject to the satisfaction of the performance conditions under
Section 1(a) hereof, [To be Completed at Time of Award]% of the Performance
Units earned pursuant to the performance vesting condition(s) set forth in
Section 1(a) hereof shall time vest as of [To be Completed at Time of Award],
subject to your continued service with the Company or any of its Affiliates on
such date.

(d)(c) Acceleration of Vesting. [RESERVED FOR OTHER VESTING TERMS]

(e)(d) Forfeiture. [RESERVED FOR FORFEITURE TERMS]

2.Time of Payment. Performance Units that become vested and payable pursuant to
Section 1(a) (taking into account the application of the provisions of Sections
___ and ___ hereof) of this Agreement shall be paid out within thirty (30) days
following the Final Determination Date.

3.Form of Payment.

(a)Except as provided in Section 3(b) hereof, the Performance Units under this
Award will be settled in shares of Common Stock at the time provided in Section
2 above, equal to the number of Performance Units earned at the Final
Determination Date, rounded down to the nearest whole share, provided that
sufficient shares are then available for award under the Plan and subject to the
determinations and adjustments provided in Article IX of the Plan.

 

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

 

2

--------------------------------------------------------------------------------

 

4. Stock Certificates.  Any shares of Common Stock issued in settlement of the
Performance Units shall be issued in your name, or, if applicable, in the names
of your heirs or your estate.  In the Company’s discretion, such shares may be
issued either in certificated form or in uncertificated, book entry form.  The
certificate or book entry account (by electronic notation) shall bear such
restrictive legends or restrictions as the Company, in its sole discretion,
shall require.  If delivered in certificate form, the Company may deliver a
share certificate to you, or deliver shares electronically or in certificate
form to your designated broker on your behalf.  If you are deceased (or if
Disabled and if necessary) at the time that a delivery of shares of Common Stock
is to be made, the shares will be delivered to your executor, administrator,
legally authorized guardian or personal representative, in accordance with
instructions received from your executor, administrator, legally authorized
guardian or personal representative  (as applicable).

5.Dividends or Dividend Equivalents. As of the date the Company pays any
dividend or other distribution (whether in cash or in kind) on shares of Common
Stock, you shall be credited with that number of Performance Units equal to the
quotient, rounded down to the nearest whole share, determined by dividing (i)
the aggregate value of the dividend that would have been payable on the
Performance Units immediately prior to such payment date had the shares of
Common Stock represented by such Performance Units been outstanding as of such
payment date, by (ii) the Fair Market Value of a share of Common Stock on the
payment date of the dividend; provided, however, that if the Committee
determines, in its sole discretion, that there are then shares of Common Stock
unavailable for awards under the Plan or a stockholder approved equity
compensation plan, as of the dividend or distribution payment date to credit
such dividend or distribution in the form of shares of Common Stock, then the
Committee, in its sole discretion, may credit a bookkeeping account established
by the Company for the Executive on the books and records of the Company with
dividend equivalents in the form of cash credits in lieu of shares of Common
Stock. You will not have any right to dividends or other distributions declared
or paid with respect to unvested and forfeitable Performance Units. All
dividends and any other distributions paid with respect to unvested Performance
Units will be held by the Company in trust for your benefit and paid to you upon
vesting of the Performance Units. Upon forfeiture of any Performance Units, any
dividends and distributions then held in trust with respect to such Performance
Units will be forfeited and will be returned to the Company. All fractional
units shall be rounded down to the nearest whole unit.

6.Postponement of Delivery or Payment.  The Company may postpone the delivery of
shares of Common Stock for the Performance Units for so long as the Company
determines to be necessary or advisable to satisfy the following, subject to the
requirements and limitations of Code Section 409A:

 

i.

the completion or amendment of any registration of such shares of Common Stock
or satisfaction of any exemption from registration under any securities law,
rule, or regulation; and

 

ii.

compliance with any requests for representations.

 

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

 

3

--------------------------------------------------------------------------------

 

7.Tax Withholding.  By signing this Agreement, you authorize your Employer and
the Company to withhold any federal, state and local taxes required by law to be
withheld in connection with the vesting of Performance Units and issuance of
shares of Common Stock with respect thereto from any payment due you on account
of the vesting of the Performance Units in accordance with the provisions of
Section 12.1 of the Plan.

8.Restrictions on Transfer. The Executive may not sell, assign, transfer,
pledge, hypothecate, encumber or dispose of in any way (whether by operation of
law or otherwise) the Award and the Performance Units, and none of the Award or
Performance Units may be subject to execution, attachment or similar process.
Any sale or transfer, pledge, hedge, hypothecation, encumbrance or other
disposition, or purported sale or transfer, pledge, hedge, hypothecation,
encumbrance or other disposition, shall be null and void.  The Company will not
be required to recognize on its books any action taken in contravention of these
restrictions.

9.Adjustments for Corporate Transactions and Other Events. The Award shall be
subject to the provisions of the Plan relating to adjustments for changes in
corporate capitalization and other extraordinary or unusual or non-recurring
events.

10.Non-Guarantee of Service Relationship. Nothing in the Plan or this Agreement
alters your service relationship with the Company or shall constitute or be
evidence of any agreement or understanding, express or implied, that the Company
will retain you as an employee or other service provider for any period of time.
This Agreement is not to be construed as a contract of service relationship
between the Company and you. This Agreement does not limit in any way the
possibility of your termination of service with the Company or its subsidiaries
at any time or for any reason (or no reason), whether or not such termination
results in the forfeiture of any portion of the Award or any other adverse
effect on your interests under the Plan.

11The Company’s Rights. The existence of the Award and the Performance Units
does not affect in any way the right or power of the Company or its stockholders
to make or authorize any or all adjustments, recapitalizations, reorganizations
or other changes in the Company’s capital structure or its business, including
that of its Affiliates, or any merger or consolidation of the Company or any
Affiliate, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

12.Entire Agreement. This Agreement, inclusive of the Plan (which are
incorporated by reference into this Agreement), contains the entire agreement
between you and the Company with respect to the Award and the Performance Units.
Any and all existing oral or written agreements, representations, warranties,
written inducements, or other communications made prior to the execution of this
Agreement by any person with respect to the Award, Performance Units are
superseded by this Agreement and are void and ineffective for all purposes.

 

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

 

4

--------------------------------------------------------------------------------

 

13.Conformity and Conflict. Unless otherwise specifically provided in this
Agreement, in the event of a conflict, inconsistency or ambiguity between or
among any provision, term or condition of this Agreement, the Plan or your
Employment Agreement (if applicable), the provisions of first, the Plan, second,
this Agreement and, lastly, your Employment Agreement (if applicable), will
control, except in the case of Section 15 of this Agreement, which shall control
in all cases.

14.Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award and the
Performance Units as determined in the discretion of the Committee, except as
provided in the Plan or the Employment Agreement (if applicable), or in any
other written document signed by you and the Company.

15.Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions.  Any suit with
respect to the Award shall be brought in the federal or state courts in the
districts which include Baltimore, Maryland, and you agree and submit to the
personal jurisdiction and venue thereof.

16.Unfunded Status. The Performance Units and the bookkeeping account to which
they are credited shall not be deemed to create a trust or other funded
arrangement. Your rights with respect to the Award shall be those of a general
unsecured creditor of the Company, and under no circumstances shall you have any
other interest in any asset of the Company by virtue of the Award.

17.Severability. If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement that violate
such statute or public policy shall be stricken, and all portions of this
Agreement that do not violate any statute or public policy shall continue in
full force and effect.  Further, it is the intention of the parties that any
court order (or decision of arbitrator(s), as applicable) striking any portion
of this Agreement should modify the terms as narrowly as possible to give as
much effect as possible to the intentions of the parties under this Agreement.

18.Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

 

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

 

5

--------------------------------------------------------------------------------

 

19.Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

20.Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which shall be deemed an
original, but all of which together shall constitute the same instrument.

21.Transfer of Personal Data. You authorize, agree and unambiguously consent to
the transmission by the Company (or any subsidiary) of any personal data
information related to the Award, Performance Units under this Agreement, for
legitimate business purposes (including, without limitation, the administration
of the Plan) out of your home country and including to countries with less data
protection than the data protection provided by your home country.  This
authorization and consent is freely given by you.

22.Section 409A Compliance. Although the Company does not guarantee the tax
treatment of any payment hereunder, the intent of the parties is that payments
under this Agreement be exempt from, or comply with, Code Section 409A and the
treasury regulations and other official guidance promulgated thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner consistent therewith.

{The Glossary follows on the next page}

 

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

 

6

--------------------------------------------------------------------------------

 

GLOSSARY

(a)“Cause” has the meaning ascribed to such term or words of similar import in
your Employment Agreement.

(b)“Change in Control” shall have the meaning ascribed to such term under the
Plan, provided that, such event is also a “change in control event” as described
in Code Section 409A.  

(c)“Disability” has the meaning ascribed to such term or words of similar import
in your Employment Agreement.

(d) “Service” means your employment or other Service relationship with the
Company or your Employer so long as your Employer is an Affiliate of the
Company, except that if you cease to be a “common law employee” of the Company
or any of its Affiliates but you continue to provide bona fide Services (which
shall not include any period of salary continuation commencing after termination
due to your Employment Agreement (if applicable) or any Company severance plan)
to the Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or Service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity.   In the event that your employment or Service relationship is with
a business, trade or entity that, after the Grant Date, ceases for any reason to
be part of the Company or an Affiliate, your employment or Service relationship
will be deemed to have terminated for purposes of this Agreement upon such
cessation if your employment or Service relationship does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

(e)“You,” “Your” means the recipient of the Award as reflected in the first
paragraph of this Agreement.  Whenever the word “you” or “your” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Committee, to apply to the estate,
personal representative, or beneficiary to whom the Award may be transferred by
will or by the laws of descent and distribution, the words “you” and “your” will
be deemed to include such person.

{Signature page follows}

 

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

 

7

--------------------------------------------------------------------------------

 

[IN WITNESS WHEREOF, this Agreement is dated and has been executed as of the
date electronically acknowledged and accepted by the award recipient.]

[IN WITNESS WHEREOF, the Company and the award recipient have caused this
Agreement to be executed as of the ___ day of _____, ___.

 

FTI CONSULTING, INC.

 

 

By:

 

Name

 

Title:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.]

 

AWARD RECIPIENT

 

 

 

 

 

2017 Omnibus Incentive Compensation Plan

Performance Stock Unit Agreement

 

8